Citation Nr: 1232836	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for skin rashes and polyps, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On May 1, 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In May 2, 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to entitlement to service connection for a bilateral leg disorder, to include as due to exposure to herbicides.  

2.  In May 2, 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to entitlement to service connection for skin rashes and polyps, to include as due to exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for a bilateral leg disorder, to include as due to exposure to herbicides, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for skin rashes and polyps, to include as due to exposure to herbicides, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a signed written submission dated submitted May 2, 2012, subsequent to the Veteran's Board hearing, the Veteran's representative stated withdrew the claims of entitlement to service connection for a bilateral leg disorder, to include as due to exposure to herbicides, and entitlement to service connection for skin rashes and polyps, to include as due to exposure to herbicides.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.  







(CONTINUED ON THE FOLLOWING PAGE)


ORDER

The appeal concerning the claim of entitlement to service connection for a bilateral leg disorder, to include as due to exposure to herbicides, is dismissed.  

The appeal concerning the claim of entitlement to service connection for skin rashes and polyps, to include as due to exposure to herbicides, is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


